Citation Nr: 1123752	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral elbow disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978 and from September 1986 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2009, the Board denied the aforementioned claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in December 2010, the Court vacated the Board's decision and remanded the matter to the Board.

With regard to the issues of service connection for a low back disorder, the Board notes that the RO previously denied service connection in an April 2004 decision that is now final.  However, review of the record indicates that previously unavailable, relevant service medical records were associated with the claims file after that decision was issued.  

In such circumstances, the claim is reconsidered as an original claim of service connection.  38 C.F.R. § 3.156(c) (2010).  Thus, the issue is characterized as entitlement to service connection, rather than new and material evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Veterans Court's Memorandum Decision, further development is needed.  Specifically, VA examinations are needed to determine if current pathology is identified and, if shown, if the disorders are related to service.  

Further, the Veteran's service personnel records should be obtained as they might provide additional relevant information pertaining to the claims on appeal, particularly in light of the evidence of duty training in the interim between periods of active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Centers in Nashville and Murfreesboro for the period from March 2006 to the present.

2.  Obtain the Veteran's service personnel records, including any periods of active or inactive duty training.  

3.  Schedule the Veteran for an examination to determine if he has a current low back disorder.  If a low back disorder is diagnosed, the examiner is requested to state whether at least as likely as not (a 50 percent or greater probability) that the low back disorder had its onset in service, was aggravated by service, or is causally related to service.  A rationale for any opinion expressed is requested, preferably with discussion of the motor vehicle accident in 1976 and the in-service complaints and treatment.   

4.  Schedule the Veteran for an examination to determine if he has a current right or left elbow disorder.  For any diagnosed disorder, the examiner is requested to state whether at least as likely as not (a 50 percent or greater probability) that the disorder onset in service, was aggravated by service, or is causally related to service.  A rationale for any opinion expressed is requested, preferably with discussion of the January 1993 history of soreness in the elbows with lifting.   

5.  Schedule the Veteran for a mental health examination to determine if he has a current psychiatric disorder.  If a disorder is diagnosed, the examiner is requested to state whether at least as likely as not (a 50 percent or greater probability) that the disorder onset in service, was aggravated by service, or is causally related to service.  A rationale for any opinion expressed is requested, preferably with discussion of the in-service psychiatric treatment from February to October 1987 and the October 1987 Medical Board report.      

6.  Schedule the Veteran for an audio examination to determine the nature and likely etiology of the reported tinnitus and hearing loss.  The examiner should indicate whether the Veteran has hearing loss, as defined by VA, and tinnitus.  For any diagnosed condition, the examiner is requested to state whether the condition onset in service, was aggravated by service, or is causally related to service, to include in-service noise exposure.  A rationale for any opinion expressed is requested, preferably with discussion of the in-service audiometric findings and the May 2004 finding that the Veteran had "good" hearing.  

7.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


